MEMORANDUM**
Joseph Harden, a federal prisoner, appeals pro se the district court’s dismissal of his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). Reviewing de novo, Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988), we affirm.
The district court correctly determined that Harden failed to demonstrate that 28 U.S.C. § 2255 is “inadequate or ineffective” to test the legality of his detention. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (“[T]he general rule in this circuit is that the ban on unauthorized second or successive petitions does not per se make § 2255 ‘inadequate or ineffective.’ ”); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (concluding that a prisoner could not file a second or successive § 2255 motion because his claim was based neither on a new rule of constitutional law made retroactive by the Supreme Court nor on new evidence); United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.) (concluding that Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) does not apply retroactively on collateral review), cert. denied, — U.S. -, 123 S.Ct. 48, 154 L.Ed.2d 243 (2002). The district court therefore properly dismissed Harden’s petition for lack of jurisdiction. See Tripati, 843 F.2d at 1163 (stating that a court other than the sentencing court lacks jurisdiction over a § 2255 motion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be.cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.